MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 FILED
court except for the purpose of establishing                         Sep 08 2017, 6:43 am
the defense of res judicata, collateral                                   CLERK
estoppel, or the law of the case.                                     Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT D.S.                              ATTORNEYS FOR APPELLEE
Ernest P. Galos                                          Curtis T. Hill, Jr.
Public Defender                                          Attorney General of Indiana
South Bend, Indiana
                                                         Abigail R. Recker
ATTORNEY FOR APPELLANT T.S.                              Deputy Attorney General
                                                         Indianapolis, Indiana
Mark S. Lenyo
South Bend, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         September 8, 2017
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of D.S. Jr. and J.S.                        71A03-1704-JT-823
(Minor Children) and                                     Appeal from the St. Joseph Probate
D.S. (Father) and T.S. (Mother),                         Court
                                                         The Honorable James N. Fox,
Appellants-Respondents,
                                                         Judge
        v.                                               The Honorable Graham C.
                                                         Polando, Magistrate
The Indiana Department of                                Trial Court Cause Nos.
Child Services,                                          71J01-1607-JT-44, -45
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017       Page 1 of 17
      Crone, Judge.


                                             Case Summary
[1]   D.S. (“Father”) and T.S. (“Mother”) (collectively “Parents”) each appeal the

      involuntary termination of their parental rights to their children, D.S. Jr. and

      J.S. (collectively “the Children”). Mother and Father both take issue with the

      trial court’s conclusion that there is a reasonable probability that the

      continuation of the parent-child relationship poses a threat to the Children’s

      well-being. Father separately contends that the trial court clearly erred in

      concluding that termination of the parent-child relationship is in the Children’s

      best interests. Finding no error, we affirm.


                                  Facts and Procedural History
[2]   The facts most favorable to the termination orders show that D.S. Jr. was born

      in January 2007 and J.S. was born in August 2009. In May 2015, after the

      family was evicted from their home for undisclosed reasons, Father was living

      in a homeless shelter, and Mother was living in a hotel with eight-year-old D.S.

      Jr. and five-year-old J.S. The Indiana Department of Child Services (“DCS”)

      received a report that the Children were living in a “disgusting” hotel room,

      Mother was using crack cocaine in the Children’s presence, J.S. had untreated

      ringworm on his forehead, and Mother and Father were involved in a domestic

      dispute in Children’s presence. DCS Ex. 1 at 10.


[3]   A DCS family case manager visited Mother at the hotel and deemed the hotel

      room unsuitable for the Children. The room was cluttered with bags of

      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 2 of 17
      clothing and other items, there were old cigarette butts scattered throughout the

      bathroom, and there were no clean towels, no clean clothes, and no food for the

      Children. J.S. had ringworm on his forehead. The family case manager

      learned that the Children were not attending school. Mother stated that she did

      not send the Children to school because she did not want them raised by the

      “devil.” Id. Mother began to scream at the case manager and called her a

      “devil.” Id. The case manager feared for her safety and called for police

      assistance.


[4]   DCS removed the Children from Mother’s care. At some point, DCS

      attempted to contact Father and learned that he was living in the homeless

      shelter, had not been in communication with Mother, and thought that Mother

      and the Children were living at the YWCA and that the Children were

      attending school.


[5]   DCS filed petitions alleging that the Children were children in need of services

      (“CHINS”) and placed the Children in foster care. A child therapist evaluated

      the Children. The therapist diagnosed D.S. Jr. with generalized anxiety

      disorder. Tr. at 72. In addition, D.S. Jr.’s doctor diagnosed him with ADHD.

      Id. The therapist diagnosed J.S. with generalized anxiety disorder and

      disruptive behavior disorder. Id. at 74. The therapist began weekly therapy

      with the Children.


[6]   While the CHINS petition was pending, DCS offered Mother and Father

      supervised visitation. Almost immediately, Mother’s visitation was suspended


      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 3 of 17
      due to her inappropriate and disturbing behavior. In August 2015, Mother was

      attending supervised visitation at a DCS-selected facility when she told the

      Children not to listen to their foster parents and referred to the Children’s foster

      parents and the DCS service providers as the “devil” and called them liars.

      DCS Ex. 1 at 24. Mother became increasingly aggressive and belligerent,

      disrupting other families in the facility. Ultimately, her behavior required the

      intervention of other staff members and requests to the police for assistance. Tr.

      Vol. 2 at 91. Thereafter, DCS filed a motion to suspend Mother’s visitation,

      which the trial court granted.


[7]   In October 2015, following a hearing, the trial court adjudicated the Children

      CHINS. In November 2015, the trial court held a dispositional hearing and

      issued a dispositional decree ordering Mother and Father to participate in the

      following services: begin home-based counseling; undertake parenting

      assessments and follow all recommended services; undertake psychological

      evaluations and follow all recommended services; and participate in supervised

      visitation. Mother was also ordered to complete a substance abuse assessment

      and follow all recommended treatment and submit to random drug screens.


[8]   Initially, Mother was noncompliant with the dispositional decree. At the end of

      2015, she was incarcerated for trespass and conversion. Father also initially

      failed to comply with the dispositional decree, although he did continue to

      exercise visitation with the Children. While Father’s visitations initially went

      well, over the course of 2015 he stopped attending visits or confirming that he

      was going to attend, and his visitation dropped from twice a week to once a

      Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 4 of 17
       week. Id. at 91. In addition, the visitation supervisor observed that the

       Children did not want to go to visitation and D.S. Jr. would become anxious

       and say, “[M]aybe we should go back … maybe we shouldn’t be coming.” Id.

       at 92. In January 2016, Father was very late to arrive at a visitation. When he

       did arrive, he was visibly intoxicated, and smelled strongly of alcohol, and the

       supervisor saw an empty beer can roll out of his car. Id. at 97-98. As a result,

       the supervisor cancelled that day’s visit, and DCS filed a motion for

       modification of the dispositional decree seeking to have Father’s sobriety

       monitored. DCS Ex. 1 at 68. In February 2016, the trial court modified the

       dispositional decree and ordered Father to submit to random drug and alcohol

       screens.


[9]    In February 2016, Father completed a psychological parenting evaluation with

       Dr. Leroy Burgess. Father’s test results showed low parenting function. Dr.

       Burgess recommended that Father receive substance abuse education, parenting

       education, supervised visitation, and home-based case management.

       Immediately following Father’s evaluation, Dr. Burgess would not have been

       able to recommend reunification and would have had concerns about Father’s

       parenting functions if he did not follow the recommendations.


[10]   In April 2016, Mother submitted to psychological parenting evaluation with Dr.

       Burgess. He diagnosed her with bipolar disorder, stimulant use disorder in

       early remission, unspecified personality disorder, and bipolar type

       schizoaffective disorder. He recommended that she receive psychotherapy and

       undergo a medical evaluation to determine the appropriateness of psychotropic

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 5 of 17
       medication, refrain from substance abuse, undergo substance abuse treatment,

       and participate in supervised visitation and homebased case management.


[11]   In June 2016, Mother and Father established a home together, and they began

       to comply with some of the requirements in the dispositional decree. They

       began home-based case management, and their home was determined to be

       appropriate. In addition, they began home-based therapy, but their

       participation was poor. Father attended only two or three times and was

       transferred to a parenting group, which he attended only once or twice. Tr. at

       111. Mother attended home-based therapy only once or twice in the first three

       months, although her attendance became more consistent after October 2016

       and after DCS filed its petition to terminate her parental rights.


[12]   In July 2016, DCS filed petitions for the involuntary termination of Mother’s

       and Father’s parental rights to the Children, which it subsequently amended.

       Father’s App. Vol. 2 at 35, 50.


[13]   In July 2016, Mother finally completed two assessments required by the

       dispositional decree, but they were unproductive. She submitted to a substance

       abuse assessment, during which she admitted to using cocaine and revealed that

       she viewed it as “a natural substance to be used as medication” and felt that it

       was “perfectly okay and that nobody had a right to interfere with it.” Tr. Vol. 2

       at 29-30. When the addictions coordinator recommended that Mother undergo

       an intensive outpatient addictions treatment program, Mother became

       “furious” and accused the coordinator of “tricking” her. Id. at 29. Mother also


       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 6 of 17
       failed to take responsibility for her actions and spent much of the appointment

       “verbally bashing DCS.” Id. at 31. She stated that DCS was “acting as a devil

       or demon to torture her,” and “her children were hers” and “DCS was not

       within their rights to interfere.” Id. at 29. Mother failed to attend any more

       appointments with the addictions counselor.


[14]   Mother also submitted to a psychosocial intake with a licensed clinical social

       worker. Mother reported a history of bipolar disorder and cocaine use, and that

       she had been hospitalized four times for manic behavior and had taken

       psychiatric medications but had not had any psychiatric treatment for the last

       seven years. Id. at 86. The clinician diagnosed Mother with unspecified bipolar

       disorder and cocaine use disorder and referred Mother for a psychiatric

       evaluation to determine whether medications would be helpful in treating her

       mental health issues. Id. at 87. Mother never followed through with

       completing the psychiatric evaluation. Id.


[15]   In September or October 2016, Father was scheduled to have weekly supervised

       visitation. Over the course of four months, about half the visits were cancelled

       due to Father’s failure to confirm the appointment or show up on time or

       because he cancelled due to lack of transportation. During visitation, Father

       said inappropriate things to the Children such as, “[I]f I had a stick I would hit

       you with it,” and “[Y]ou’re going to go to hell.” Id. at 76. The visits made both

       Children “very upset” and “worried about their physical safety because those

       are things that have happened to them in the past.” Id. The foster parents

       observed that D.S. Jr. did not want to go to visitations and would cry and try to

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 7 of 17
       get out of attending them. Id. at 19. As for J.S., “most of the time he did not

       want to go” and would say he hoped that there would be no visitation. Id. at

       19-20.


[16]   In January 2017, the trial court held a termination hearing. By the time of the

       hearing, Father had not completed a substance abuse assessment and had

       refused all requests for drug screens. Mother had refused twenty-one requests

       for drug screens and had also refused screens every time she appeared for a

       hearing. Father testified that he knew nothing about Mother’s cocaine use. Id.

       at 167. The Children’s therapist testified that the Children had not seen Mother

       in over a year and were “very happy” about not seeing her, and she

       recommended that Father’s visitation be discontinued because it causes “a lot

       of distress” for the Children. Id. at 76-77. The guardian ad litem (“GAL”)

       testified that D.S. Jr. had consistently expressed resistance to ever returning to

       his Parents. Id. at 123. The GAL also recommended that Father’s visitation be

       discontinued and opined that placing the Children with either parent is a threat

       to their well-being and that termination of parental rights is in the Children’s

       best interests. Id. at 124, 129, 131-32. The family case manager recommended

       that Father’s visitation be discontinued and opined that termination was in the

       Children’s best interests. Id. at 106-07.


[17]   In March 2017, the trial court issued orders terminating Mother’s and Father’s

       parental rights, concluding that the Children had been removed from Parents

       for at least six months under a dispositional decree, DCS established that there

       is a reasonable probability that the continuation of the parent-child relationship

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 8 of 17
       poses a threat to the Children’s well-being, termination is in the Children’s best

       interests, and DCS has a satisfactory plan for the Children’s care and treatment.

       Father’s App. Vol. 2 at 20-25.1 These appeals ensued. Additional findings

       supporting the termination orders will be provided.


                                        Discussion and Decision
[18]   In appeals involving the termination of parental rights, we have long employed

       a highly deferential standard of review. C.A. v. Ind. Dep’t of Child Servs., 15

       N.E.3d 85, 92 (Ind. Ct. App. 2014).

                When reviewing the termination of parental rights, we do not
                reweigh the evidence or judge witness credibility. We consider
                only the evidence and reasonable inferences that are most
                favorable to the judgment. …. When reviewing findings of fact
                and conclusions of law entered in a case involving a termination
                of parental rights, we apply a two-tiered standard of review.
                First, we determine whether the evidence supports the findings,
                and second we determine whether the findings support the
                judgment. We will set aside the trial court’s judgment only if it is
                clearly erroneous. A judgment is clearly erroneous if the findings
                do not support the trial court’s conclusions or the conclusions do
                not support the judgment.


       In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009) (citations, quotation marks, and

       brackets omitted). Here, neither Parent challenges the trial court’s findings of

       fact, and therefore we will accept them as true. See McMaster v. McMaster, 681



       1
         We note that the trial court entered separate termination orders regarding each child. However, because the
       trial court’s findings of fact and conclusions thereon in each order are essentially identical, we cite to the
       order regarding D.S. Jr.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017          Page 9 of 17
       N.E.2d 744, 747 (Ind. Ct. App. 1997) (“Father does not challenge these

       findings and we accept them as true.”). Therefore, if the unchallenged findings

       support the judgment, we will affirm. Kitchell v. Franklin, 26 N.E.3d 1050, 1059

       (Ind. Ct. App. 2015) (affirming where unchallenged findings supported trial

       court’s judgment), trans. denied.


[19]   We observe that “although parental rights are of a constitutional dimension, the

       law provides for the termination of these rights when the parents are unable or

       unwilling to meet their parental responsibilities.” In re A.P., 882 N.E.2d 799,

       805 (Ind. Ct. App. 2008). Involuntary termination of parental rights is the most

       extreme sanction, and therefore “termination is intended as a last resort,

       available only when all other reasonable efforts have failed.” Id.


[20]   A petition to terminate a parent-child relationship involving a CHINS must

       allege, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 10 of 17
               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2).


[21]   DCS must prove by “clear and convincing evidence” each element set forth in

       Section 31-35-2-4(b)(2). G.Y., 904 N.E.2d at 1261; Ind. Code § 31-37-14-2.

       “‘Clear and convincing evidence need not reveal that the continued custody of

       the parents is wholly inadequate for the child’s very survival.’” G.Y., 904

       N.E.2d at 1261 (quoting Bester v. Lake Cty. Office of Family & Children, 839

       N.E.2d 143, 148 (Ind. 2005)). “‘Rather, it is sufficient to show by clear and

       convincing evidence that the child’s emotional and physical development are

       threatened by the respondent parent’s custody.’” Id. (quoting Bester, 839

       N.E.2d at 148).


[22]   Here, Mother and Father challenge the sufficiency of the evidence supporting

       Section 31-35-2-4(b)(2)(B). We note that subparagraph (B) is written in the

       disjunctive and therefore requires the trial court to find that only one of the

       alternatives is supported by clear and convincing evidence. In re Termination of

       Parent-Child Relationship of L.V.N., 799 N.E.2d 63, 69 (Ind. Ct. App. 2003).

       Because we conclude that clear and convincing evidence supports the trial

       court’s conclusion regarding (B)(ii), we need not address Parents’ challenges to

       (B)(i). Father also challenges the sufficiency of the evidence supporting Section

       31-35-2-4(b)(2)(C).

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 11 of 17
       Section 1 - The trial court did not clearly err in concluding that
        there is a reasonable probability that the continuation of the
       parent-child relationship poses a threat to the Children’s well-
                                     being.
[23]   Mother’s and Father’s arguments regarding whether the parent-child

       relationship poses a threat to the Children’s well-being are very similar. Mother

       argues that her participation in services and cooperation with the home-based

       therapist demonstrate that she no longer poses a threat to the Children’s well-

       being. She also points out that she has maintained a stable residence, reunited

       with Father, who is employed, and even though her visitation was suspended,

       he has been visiting with the Children regularly. Father contends that he has

       appropriate housing, is gainfully employed, and although he missed or was late

       for approximately half his visitations, his visits with the Children have gone

       very well.


[24]   As previously noted, neither party challenges the trial court’s findings.

       Regarding Mother, the trial court made findings related to her participation in

       services, her drug use, her failure to address her mental health issues, and her

       flawed understanding of the parent-child relationship. Specifically, the trial

       court found that “it would be difficult to overstate the lack of interest Mother

       displayed in complying with [the dispositional] decree” and “her lack of

       compliance was active and intentional.” Father’s App. Vol. 2 at 21-22. The

       trial court found that Mother has a substance abuse issue and that although she

       met with the addictions coordinator to undergo a substance abuse assessment,

       the meeting was unproductive and Mother never attended any further meetings
       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 12 of 17
       or sought any other treatment for her substance abuse issues. Id. at 22. The

       trial court further found that she continues to use cocaine, justifies her use as

       “natural,” and “categorically refused to submit to drug screens.” Id. The trial

       court found that Mother’s continued cocaine abuse was an obvious concern for

       her ability to care for the Children, and that her “failure to see them as people,

       not property, is of even greater concern and poses an obvious threat.” Id. at 23.

       It further found that Mother’s mental health poses a threat because she suffers

       from bipolar disorder, made disturbing allegations about DCS being the “devil”

       and “evil,” and “had not been medication compliant for many years.” Id.


[25]   As to Father, the trial court found that Father appears to enable Mother’s

       behavior, and specifically found that at the termination hearing, Father

       minimized Mother’s mental health issues and “incredibly stated a lack of

       awareness of Mother’s cocaine abuse—a disturbing denial given how openly

       Mother abuses the substance.” Id. at 24. The trial court also found that Father

       has a “significantly elevated lack of empathy for the Children,” and “likely sees

       his children as an emotional support for him, rather than supporting them.” Id.

       Most significantly, the trial court recognized D.S. Jr’s “profound fear” of being

       reunited with his parents and found that the Children’s behavior was markedly

       different following visitation in that they were aggressive and irritable. Id. The

       trial court found that “Father makes comments to D.S., Jr. that would distress

       anyone, much less a child, e. g., ‘If I had a stick I would hit you with it,’ and

       ‘You’re going to go to hell.’” Id. These findings support the conclusion with




       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 13 of 17
       respect to both Mother and Father that there is a reasonable probability that the

       parent-child relationship poses a threat to the Children’s well-being.


          Section 2 – The trial court did not clearly err in concluding
             that termination of Father’s parental rights is in the
                           Children’s best interests.
[26]   Father separately challenges the trial court’s conclusion that termination of the

       parent-child relationship is in the Children’s best interests.


               [I]n determining what is in the best interests of a child, the trial
               court is required to look beyond the factors identified by the
               Department of Child Services and to consider the totality of the
               evidence. In so doing, the trial court must subordinate the
               interests of the parent to those of the child. The court need not
               wait until a child is irreversibly harmed before terminating the
               parent-child relationship. Moreover, we have previously held
               that the recommendations of the case manager and court-
               appointed advocate to terminate parental rights, in addition to
               evidence that the conditions resulting in removal will not be
               remedied, is sufficient to show by clear and convincing evidence
               that termination is in the child’s best interests.


       In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009) (citations omitted); see also

       In re L.S., 717 N.E.2d 204, 210 (Ind. Ct. App. 1999) (“[C]hildren should not be

       compelled to suffer emotional injury, psychological adjustments, and instability

       to preserve parental rights.”), trans. denied (2000), cert. denied (2002).


[27]   Father argues that his case is like In re V.A., 51 N.E.3d 1140 (Ind. 2016), in

       which our supreme court concluded that termination of the father’s parental

       rights was not in the child’s best interests. Id. at 1153. There, the mother

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 14 of 17
       requested DCS’s help because she felt overwhelmed in caring for V.A. and

       wanted her removal. DCS involvement revealed that the mother had an

       untreated schizoaffective disorder. The father did not want V.A. removed and

       “complied” with all court-ordered services and the safety plan that DCS put in

       place so V.A. would be safe when with mother. Id. at 1152. V.A. lived with

       both mother and father for a month, but DCS thought that mother was not

       capable of caring for V.A. Id. at 1147. DCS told the father that if he did not

       decide to live without mother, DCS would attempt to remove V.A. from his

       custody and place her in foster care. Id. Our supreme court concluded that

       “[f]ather’s unwillingness to live separately from a mentally ill spouse, without

       more, is an insufficient basis upon which to terminate his parental rights.” Id.


[28]   In addition, our supreme court found inadequate the trial court’s basis for

       concluding that termination was in V.A.’s best interests. The trial court had

       concluded that termination was in V.A.’s best interests so that she could be

       “freed for adoption.” Id. at 1152. The V.A. court explained that under the

       circumstances, being freed for adoption was not in V.A.’s best interests:


               [I]t is clear that at the time of the termination hearing, DCS has
               not yet found an adoptive home for V.A. Consequently, it
               cannot be the case that relegating V.A. as a permanent ward of
               the State for an undetermined period of time until a special needs
               adoptive placement is identified clearly and convincingly shows
               that termination is in V.A.’s best interests by establishing
               permanency.


               [T]he goal of permanency may best be served by allowing V.A. to
               remain with her current foster family while DCS pursues the goal

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 15 of 17
               of reunification with Father as he receives the appropriate
               services that enable him to better understand how to parent his
               child while simultaneously caring for his mentally ill wife. This is
               particularly so considering Father has maintained an appropriate
               relationship with his daughter throughout the CHINS proceedings,
               provided for her throughout the foster care placement,
               maintained consistent employment, acquired suitable housing,
               complied with the requirements that DCS mandated for him in the
               Parent Participation Plan, and has already taken steps to understand
               how to better care for Mother’s mental health needs.


       Id. at 1152-53 (emphases added) (footnotes omitted).


[29]   Here, although it is true that Mother suffers from a mental illness and DCS has

       not yet identified pre-adoptive parents for the Children, the similarities between

       this case and V.A. end. Father’s relationship with the Children is not

       appropriate, he has not complied with the requirements in the dispositional

       decree, he was not even aware of Mother’s cocaine use, and he does not

       recognize the seriousness of Mother’s mental illness. We observe that the trial

       court’s conclusion that termination is in the Children’s best interests is not

       based solely on a need for permanency. The trial court found that “Father did

       display some positive traits” but “has proven either unable or unwilling to

       address his own shortcomings, and more significantly, continues to enable

       Mother’s.” Father’s App. Vol. 2 at 25. As discussed earlier, Father failed to

       consistently participate in and benefit from services. See In re T.F., 743 N.E.2d

       766, 776 (Ind. Ct. App. 2001) (parents’ failure to demonstrate ability to

       effectively use recommended services was significant factor in establishing that

       termination was in child’s best interests), trans. denied. The trial court also

       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 16 of 17
       found that “the Children themselves have been the best evidence of their

       interests, having greatly improved their behavior now that they have been

       exposed to routines and stability,” and “the Children have now learned basic

       life skills they should have learned long ago—regularly bathing and attending

       school, for example.” Father’s App. Vol. 2 at 25. Father failed to attend

       approximately half the visits with his Children in the four months preceding the

       termination hearing, he made inappropriate statements to the Children during

       visitation, D.S. Jr. consistently demonstrated that he was opposed to visitation,

       and the Children’s behavior was aggressive after visitation. The Children’s

       therapist, the GAL, and the family case manager all recommended that

       Father’s visitation be discontinued. We further note that the GAL and the case

       manager both opined that termination of parental rights is in the Children’s best

       interest. We conclude that the trial court did not clearly err in concluding that

       termination of Father’s parental rights is in the Children’s best interests.


[30]   Based on the foregoing, we affirm the trial court’s termination of Mother’s and

       Father’s parental rights to the Children.


[31]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1704-JT-823 | September 8, 2017   Page 17 of 17